FILED
                               NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ARTURO GONZALEZ CURIEL; et al.,                    No. 08-72105

               Petitioners,                        Agency Nos. A073-833-370
                                                               A075-308-803
  v.                                                           A075-308-808
                                                               A075-308-809
ERIC H. HOLDER, Jr., Attorney General,                         A075-308-919

               Respondent.
                                                   MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Arturo Gonzalez Curiel, his wife, and three of their children, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying Gonzalez Curiel’s application for cancellation of removal. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s continuous physical presence determination, Gutierrez v. Mukasey, 521

F.3d 1114, 1116 (9th Cir. 2008), and review de novo questions of law, including

due process challenges, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.

2003). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Gonzalez

Curiel knowingly and voluntarily accepted administrative voluntary departure in

lieu of deportation proceedings where the Spanish-language administrative

voluntary departure agreement reflected that Gonzalez Curiel had time to review

the agreement before signing it. See Gutierrez, 521 F.3d at 1117-18 (requiring

some evidence that the alien was informed of and accepted the terms of the

voluntary departure agreement). The agency therefore properly concluded that

Gonzalez Curiel did not meet the continuous physical presence requirement for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1); Vasquez-Lopez v. Ashcroft,

343 F.3d 961, 974 (9th Cir. 2003) (per curiam).

      We reject petitioners’ due process contention because the record reflects that

the IJ provided them a “full and fair hearing” and a “reasonable opportunity to




                                          2                                   08-72105
present evidence on [their] behalf.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000).

         Petitioners’ remaining contentions are not persuasive.

         PETITION FOR REVIEW DENIED.




                                            3                               08-72105